                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

SOUTHERN INDEPENDENT                       )
BANK,                                      )
                                           )
              Plaintiff,                   )
                                           )
       v.                                  ) CASE NO. 2:15-CV-799-WKW
                                           )            [WO]
FRED’S, INC.,                              )
                                           )
              Defendant.                   )

                   MEMORANDUM OPINION AND ORDER

      This putative class action is about a harm that is becoming all too common in

modern technological society: a data-security breach.        Defendant Fred’s, Inc.

(“Fred’s” or “Defendant”), a retail chain selling general goods, found this out the

hard way when hackers gained access to two servers carrying its customers’ payment

information, potentially resulting in thousands of cases of identity theft. Those

customers are not the plaintiffs here, though. The plaintiffs are those customers’

banks — the banks who issued the credit and debit cards the hackers pilfered

(“issuing banks”) — about 2,500 banks. Those banks, which Plaintiff Southern

Independent Bank (“SIB” or “Plaintiff”) seeks to represent as a nationwide class,

claim damages in the form of actual fraud losses, card reissuance costs, lost revenue,

and ancillary costs that they say stemmed from Fred’s negligent failure to maintain

adequate cybersecurity.
      But this is no straightforward negligence claim.         Four things make this

negligence claim more complicated than normal. First, Alabama’s choice-of-law

rules mandate that the laws of each potential plaintiff’s home state govern the

negligence claim. With about 2,500 potential plaintiffs, the parties agree that the

laws of all fifty-one United States jurisdictions (the fifty states plus the District of

Columbia) are in play. Second, Plaintiffs do not claim any kind of property or

personal injury damages, only economic losses, i.e., lost money. This would lead

some state courts to bar Plaintiffs’ negligence claim entirely. Third, there is no direct

contractual relationship between Plaintiffs and Defendant, although the parties are

connected indirectly through the network of contracts that makes up the payment

industry. This nuance would lead some state courts to evaluate Plaintiffs’ negligence

claim under a slightly different rubric. Fourth, proving damages for a nationwide

class of banks is not easy. There are questions as to whether some of SIB’s

customers had their cards stolen elsewhere. There are questions as to whether SIB

incurred unreasonable costs in response to the Fred’s breach. These questions apply

to most, if not all, other banks in the putative class. As explained more fully below,

these four considerations counsel against class action treatment of this case.

      Before the court are Plaintiff’s motion for class certification (Doc. # 41) and

two Daubert motions (Docs. # 44, 46) to exclude expert testimony regarding issues

raised by the motion for class certification.       Those Daubert motions are: (1)


                                           2
Defendant’s motion to exclude Plaintiff’s expert Ian Ratner’s testimony on the issues

of causation and reasonableness of damages (Doc. # 44); and (2) Plaintiff’s motion

to exclude Defendant’s expert Tony Emrick’s testimony on the issue of the

reasonableness of Plaintiff’s incurred costs in the wake of the data breach (Doc. #

46). Related to the class-certification motion are Defendant’s motion for leave to

file an instanter sur-reply brief opposing certification (Doc. # 50), and Plaintiff’s

objection to that motion (Doc. # 57). For the following reasons, both Daubert

motions will be denied; the motion for class certification will be denied; and

Defendant’s motion for leave to file a sur-reply will be granted. The court has

considered both Defendant’s sur-reply and Plaintiff’s response in its review of the

class-certification motion.

                        I. JURISDICTION AND VENUE

      Subject-matter jurisdiction is proper under the Class Action Fairness Act, 28

U.S.C. § 1332(d). The putative class consists of over 100 members, the amount in

controversy is over $5,000,000, and there is minimal diversity between the parties.

The parties do not contest personal jurisdiction or venue.

                               II. BACKGROUND

A. The Parties

      Plaintiff Southern Independent Bank is a community bank located in south

Alabama. SIB issues debit cards to its customers. Defendant Fred’s is a retail chain


                                          3
selling discount general merchandise and is located primarily in the Southeast.

Fred’s accepts debit and credit cards, including cards issued by SIB, as payment at

its stores. When a card is swiped, that card information is transmitted from the store

to Fred’s servers at its headquarters in Memphis, then routed to Fred’s acquiring

bank, Bank of America Merchant Services. (Doc. # 41-41, at 21.)

B. Overview of the Payment Card Industry

      SIB and Fred’s are part of “payment card networks,” which Visa and

MasterCard use to facilitate transactions between sellers and buyers. Financial

institutions that make up these networks can be “issuing” or “acquiring” banks, or

both. An issuing bank like SIB issues credit or debit cards to its customers with the

Visa or MasterCard logo. The logo allows the holder to use the card at any merchant

like Fred’s where Visa or MasterCard is accepted. Acquiring banks are on the other

side of the transaction. Acquiring banks get merchants into the payment networks.

They contract with merchants so that the merchants may accept debit and credit cards

as payment. Merchants do not have a direct relationship with Visa or MasterCard;

they need an acquiring bank to sponsor them into the payment networks.

      Both kinds of banks, issuing and acquiring, are bound by Visa and

MasterCard’s extensive rules by contract with the card brands. Among those rules

is the payment card industry’s data security standard (“PCI-DSS”).           When a

merchant like Fred’s comes into the payment network through an acquiring bank,


                                          4
the contract between the merchant and the acquiring bank also binds the merchant

to Visa and MasterCard’s rules, including the PCI-DSS. (See Docs. # 45-1, 45-11,

at 11–12.)

      When a customer presents a card to make a purchase, the cashier swipes the

card, and certain information is collected from the card and transmitted through the

acquiring bank to the issuing bank. The issuing bank then approves or declines the

transaction based on an automated series of rules, including whether the customer

has enough money in his account or enough credit. If approved, the merchant is

reimbursed for the charge by the acquiring bank. The acquiring bank receives a fee

from the merchant for each transaction, called a “merchant discount.” The issuing

bank then reimburses the acquiring bank. In doing so, the issuing bank collects a

portion of the merchant discount called an “interchange fee.” Interchange fees are

intended to compensate issuing banks for card processing costs and losses due to

fraudulent charges. (See Doc. # 45-1, at 7, 9–10.)

      Thus, payment card networks are built on a web of contractual arrangements,

containing incentives and allocations of risk. Below is an illustration of how the

parties to these networks are related, based on diagrams the United States District

Court for the District of Colorado and the Seventh Circuit used in similar cases1:



      1
        See SELCO Cmty. Credit Union v. Noodles & Co., 267 F. Supp. 3d 1288, 1293 (D. Colo.
2017); Cmty. Bank of Trenton v. Schnuck Markets, Inc., 887 F.3d 803, 808 (7th Cir. 2018).
                                            5
The vertical lines with arrows starting from Visa and MasterCard and moving

downward represent the series of contractual relationships that parallel the two sides

of the payment card networks. The horizontal line at the bottom connecting

cardholders and merchants represents the connection between the two sides when

cardholders transact with merchants. Finally, the diagonal line represents the

relationship this lawsuit is about: the one between a merchant (Fred’s) and an

issuing bank (SIB). The Seventh Circuit explained that the theory of recovery

represented by the diagonal line would be a “new form of liability . . . in addition to

the remedies already provided by the contracts governing the card payment

systems.” Cmty. Bank of Trenton, 887 F.3d at 808.

                                          6
C. The Fred’s Breach and Aftermath

      On March 23, 2015, hackers, using malware installed on Fred’s servers,

gained access to those servers and began harvesting payment data from the cards

that were used at Fred’s. (Doc. # 45-11, at 49.) Their malware captured only the

card number, not the cardholder’s name, expiration date, or printed security code.

(See Docs. # 45-11, at 49, 45-2, at 8–9.) Hackers had access to the servers until

April 24, 2015 — a breach window of about a month. (Doc. # 45-11, at 49.) But

Fred’s did not find out about the breach until May 29, 2015. (See Doc. # 41-18.)

Whether Fred’s was in compliance with the PCI-DSS when the breach occurred is a

disputed issue, but is not relevant for class-certification purposes.

      Fred’s hired cybersecurity firm Mandiant to do a forensic investigation of the

data breach and issue a report, which was given to Visa and MasterCard. (Doc. #

41-19.) The report confirmed that the malware could access payment data on Fred’s

servers from March 23 to April 24, 2015. (See Doc. # 41-19.) Accordingly, Visa

and MasterCard issued what are known as compromised account management

system (CAMS) alerts to any issuing bank whose customers used their cards at

Fred’s during that timeframe. (Doc. # 45-1, 12–13.) CAMS alerts do not say

whether fraudulent activity occurred on a card; they merely give notice that payment

data has been exposed. (Doc. # 45-1, 12–13.) About 2,500 banks received CAMS

alerts related to the Fred’s breach. (See Doc. # 45-13.)


                                           7
       SIB was one of those banks. CAMS identified 402 SIB-issued payment cards

that were exposed by the Fred’s breach. (Doc. # 41-40, at 15.) Fifty of those cards

suffered fraudulent charges. (Doc. # 41-40, at 15.) SIB responded by contacting all

those cardholders by phone and asking whether they would like to receive a new

card. (Doc. # 41-40, at 15.) SIB eventually reissued just over half of the cards.

(Doc. # 45-5, at 4.) Whether these actions were reasonable, and thus whether SIB’s

claimed damages are appropriate, is hotly disputed, and is relevant both at the class-

certification stage and at trial.

D. This Lawsuit

       SIB filed this class-action complaint on October 30, 2015, asserting two

theories of recovery against Fred’s: (1) negligence for maintaining inadequate data

security; and (2) negligent misrepresentation for saying that it had adequate data

security when in fact it did not. (See Doc. # 1.) Fred’s estimates, without dispute,

that the putative class consists of approximately 2,500 issuing banks who issued

about 1 million cards that were used at Fred’s during the breach window. (Doc. #

45, at 23.) SIB summarizes damages for all these banks as consisting of actual fraud

losses, card reissuance costs, lost revenue, and ancillary costs. (Doc. # 41, at 34.)

       Fred’s moved to dismiss both counts under Alabama law only. (See Doc. #

14.) The case was reassigned from a senior district judge of this court to a visiting

judge assisting this district during a judicial emergency. (Doc. # 23.) That judge


                                          8
granted Fred’s motion to dismiss as to the negligent misrepresentation claim but

denied it as to the negligence claim, reasoning that SIB had made out a claim for

negligence against Fred’s under Alabama law. (See Doc. # 24.) Fred’s sought

reconsideration of the motion with respect to the surviving negligence claim or, in

the alternative, for the court to certify the question to the Alabama Supreme Court.

(See Doc. # 28.) That motion was denied after being fully briefed, (Doc. # 37), and

the case proceeded to discovery in anticipation of the motion for class certification.

After the parties briefed the pending motions, including the class-certification

motion, the case was reassigned to the original senior district judge, (Doc. # 59), and

then to the undersigned on August 17, 2018, (Doc. # 60).

                         III. STANDARD OF REVIEW

A.    Rule 702 and Daubert Standard

      The admissibility of expert testimony is governed by Federal Rule of

Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1999), and its progeny. Rule 702 provides:

      A witness who is qualified as an expert by knowledge, skill, experience,
      training, or education may testify in the form of an opinion or otherwise if:

      (a) The expert’s scientific, technical, or other specialized knowledge will help
          the trier of fact to understand the evidence or to determine a fact in issue;

      (b) The testimony is based on sufficient facts or data;

      (c) The testimony is the product of reliable principles and methods; and


                                          9
      (d) The expert has reliably applied the principles and methods to the facts of
          the case.

Fed. R. Evid. 702.

      In Daubert, the Supreme Court emphasized that Rule 702 assigns the trial

court a gatekeeping role to “ensure that any and all scientific testimony or evidence

admitted is not only relevant, but reliable.” 509 U.S. at 589, 597; see also Kumho

Tire Co. v. Carmichael, 526 U.S. 137, 141 (1999) (“[T]he Federal Rules of Evidence

‘assign to the trial judge the task of ensuring that an expert’s testimony rests both on

a reliable foundation and is relevant to the task at hand.’” (quoting Daubert, 509

U.S. at 596)). This gatekeeping responsibility is the same when the trial court is

considering the admissibility of testimony based upon “‘technical’ and ‘other

specialized knowledge.’” Kumho Tire, 526 U.S. at 141 (quoting Fed. R. Evid. 702).

      In light of Daubert’s “gatekeeping requirement,” the Eleventh Circuit requires

district courts to engage in a “rigorous three-part inquiry” for assessing the

admissibility of expert testimony under Rule 702:

      Trial courts must consider whether: “(1) [T]he expert is qualified to testify
      competently regarding the matters he intends to address; (2) the
      methodology by which the expert reaches his conclusions is sufficiently
      reliable as determined by the sort of inquiry mandated in Daubert; and (3)
      the testimony assists the trier of fact, through the application of scientific,
      technical, or specialized expertise, to understand the evidence or to
      determine a fact in issue.”

United States v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004) (quoting City of

Tuscaloosa v. Harcros Chems., Inc., 158 F.3d 548, 562 (11th Cir. 1999)). These
                                          10
requirements are known as the “qualifications,” “reliability,” and “helpfulness”

prongs.   See id.    “The burden of establishing qualification, reliability, and

helpfulness rests on the proponent of the expert opinion,” id., and the proponent must

meet its burden by a preponderance of the evidence. Boca Raton Cmty. Hosp., Inc.

v. Tenet Health Care Corp., 582 F.3d 1227, 1232 (11th Cir. 2009); see also Allison

v. McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999) (“The burden of laying

the proper foundation for the admission of expert testimony is on the party offering

the expert, and the admissibility must be shown by a preponderance of the evidence.”

(citing Daubert, 509 U.S. at 592, n.10)).

      As to qualifications, “experts may be qualified in various ways,” including by

scientific training, education, and experience. Frazier, 387 F.3d at 1260. “Whether

a proposed expert’s experience is sufficient to qualify the expert to offer an opinion

on a particular subject depends on the nature and extent of that experience.” United

States v. Cunningham, 679 F.3d 335, 379 (6th Cir. 2012). “If the witness is relying

solely or primarily on experience, then the witness must explain how that experience

leads to the conclusion is reached, why that experience is a sufficient basis for the

opinion, and how that experience is reliably applied to the facts.” Fed. R. Evid. 702

advisory committee note (2000 amends.).          Courts must also be mindful that

“[e]xpertise in one field does not qualify a witness to testify about others.” Lebron

v. Sec’y of Fla. Dept. of Children & Families, 772 F.3d 1352, 1368 (11th Cir. 2014).


                                            11
But “so long as the expert is at least minimally qualified, gaps in his qualifications

generally will not preclude admission of his testimony, as this relates more to witness

credibility and thus the weight of the expert’s testimony, than to its admissibility.”

Henderson v. Goodyear Dunlop Tires N. Am., Ltd., Nos. 3:11-CV-295-WKW, 3:12-

CV-510-WKW, 2013 WL 5729377, at *6 (M.D. Ala. Oct. 22, 2013) (quoting Trilink

Saw Chain, LLC v. Blount, Inc., 583 F. Supp. 2d 1293, 1304 (N.D. Ga. 2008)).

      As to reliability, trial courts retain “considerable leeway in deciding in a

particular case how to go about determining whether particular expert testimony is

reliable.” Kumho Tire, 526 U.S. at 152. The focus of reliability “must be solely on

principles and methodology, not on the conclusions they generate.” Daubert, 509

U.S. at 595.    After all, “Daubert does not require certainty; it requires only

reliability.” Hendrix ex rel. G.P. v. Evenflo Co., 609 F.3d 1183, 1198 n.10 (11th

Cir. 2010). But district courts may reject expert testimony that is based on sound

methodology when “there is simply too great an analytical gap between the data and

the opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

      Finally, whether the expert testimony will assist the trier of fact in

understanding the evidence or a fact in issue “goes primarily to relevance.” Daubert,

509 U.S. at 591. “Expert testimony which does not relate to any issue in the case is

not relevant and, ergo, non-helpful.” Id. (citation and internal quotation marks

omitted).


                                          12
      The court’s gatekeeping role under Daubert “is not intended to supplant the

adversary system or the role of the jury.” Allison v. McGhan, 184 F.3d 1300, 1311

(11th Cir. 1999). “Once an expert opinion has satisfied Daubert, a court may not

exclude the opinion simply because it believes that the opinion is not — in its view

— particularly strong or persuasive. The weight to be given to admissible expert

testimony is a matter for the jury.” Seamon v. Remington Arms Co., LLC, 813 F.3d

983 (11th Cir. 2016). Where the basis of expert testimony satisfies Rule 702,

“[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof are the traditional and appropriate means of

attacking shaky but admissible evidence.” Daubert, 509 U.S. at 596.

B.    Rule 23 Standard

      “The class action is ‘an exception to the usual rule that litigation is conducted

by and on behalf of the individual named parties only.’” Comcast Corp. v. Behrend,

133 S. Ct. 1426, 1432 (2013) (quoting Califano v. Yamasaki, 442 U.S. 682, 700–01

(1979)). To avail himself of this exception, a plaintiff seeking class certification

bears the burden of proving that he has satisfied the four Rule 23(a) prerequisites —

often shorthanded as numerosity, commonality, typicality, and adequacy — and that

the class action will meet one of the three requirements of 23(b). Fed. R. Civ. P.

23(a), (b); see Brown v. Electrolux Home Prods., Inc., 817 F.3d 1225, 1233 (11th

Cir. 2016) (“All else being equal, the presumption is against class certification


                                          13
because class actions are an exception to our constitutional tradition of individual

litigation.”). The burden is one of proof, not pleading, Brown, 817 F.3d at 1233, and

requires the district court to undertake a “rigorous analysis” to determine the

propriety of certification, Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 161 (1982).

Although this rigorous analysis frequently “entail[s] some overlap with the merits of

the plaintiff’s underlying claim,” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 351

(2011), “the district court can consider the merits ‘only’ to the extent ‘they are

relevant to determining whether the Rule 23 prerequisites for class certification are

satisfied,’” Brown, 817 F.3d at 1234 (quoting Amgen Inc. v. Conn. Ret. Plans &

Trust Funds, 133 S. Ct. 1184, 1195 (2013)).

       Plaintiff seeks certification of a damages class under Rule 23(b)(3). As a

result, along with the Rule 23(a) prerequisites, it must also prove predominance and

superiority — that is, “that the questions of law or fact common to class members

predominate over any questions affecting only individual members, and that a class

action is superior to other available methods for fairly and efficiently adjudicating

the controversy.” Fed. R. Civ. P. 23(b)(3). The court must determine any facts

supporting Rule 23 findings by a preponderance of the evidence.2 Stein v. Monterey


       2
         Neither the Supreme Court nor the Eleventh Circuit has set an explicit preponderance-of-
the-evidence standard. Most of the circuits to have passed on the question have laid a
preponderance burden on the class movant. Brown v. Nucor Corp., 785 F.3d 895, 931 (4th Cir.
2015); Messner v. Northshore Univ. Health Sys., 669 F.3d 802, 811 (7th Cir. 2012); Alaska Elec.
Pension Fund v. Flowserve Corp., 572 F.3d 221, 228 (5th Cir. 2009); In re Hydrogen Peroxide
Antitrust Litig., 552 F.3d 305, 307 (3d Cir. 2008); Teamsters Local 445 v. Bombardier, Inc., 546
                                               14
Fin. Servs., Inc., No. 2:13-CV-1336-AKK, 2017 WL 412874, at *4 (N.D. Ala. Jan.

31, 2017); In re Delta/AirTran Baggage Fee Antitrust Litig., 317 F.R.D. 675, 679

(N.D. Ga. 2016).

                                      III. DISCUSSION

       “[W]hen an expert’s report or testimony is critical to class certification,” the

court must resolve any Daubert objections before ruling on the motion for class

certification. Sher v. Raytheon Co., 419 F. App’x 887, 890 (11th Cir. 2011) (quoting

American Honda Motor Co. v. Allen, 600 F.3d 813, 815–16 (7th Cir. 2010)). The

court finds that the challenged experts’ testimony is critical to class certification. As

discussed more fully below, Plaintiff must show that causation and damages are

provable on a classwide basis. Ian Ratner’s expert testimony purports to do just that

by utilizing the CAMS alert system.             And Defendant argues that Plaintiff acted

unreasonably in responding to the Fred’s breach, making Plaintiff an atypical and



F.3d 196, 202 (2d Cir. 2008). The minority view, championed by the Sixth Circuit, instead reads
the “rigorous analysis” language in Falcon as setting an evidentiary standard unique to Rule 23.
Gooch v. Life Investors Ins. Co. of Am., 672 F.3d 402, 418 n.8 (6th Cir. 2012).

       The majority view has it right. Requiring a preponderance falls in line with the Supreme
Court’s apparent weighing of the evidence in Wal-Mart, 564 U.S. at 353–59. See Anthony F. Fata,
Doomsday Delayed: How the Court’s Party-Neutral Clarification of Class Certification Standards
in Wal-Mart v. Dukes Actually Helps Plaintiffs, 62 DePaul L. Rev. 674, 681 (2013) (reading the
Wal-Mart Court’s analysis to implicitly apply a preponderance standard). Moreover, the
preponderance standard offers well-worn, concrete guideposts to the trial court; a nebulous
rigorous-analysis standard could lead to unpredictable decisions that vary from district to district.
Accordingly, by performing a “rigorous analysis,” Falcon, 457 U.S. at 161, the court determines
whether Plaintiff has proved compliance with Rule 23 by a preponderance of the evidence.

                                                 15
inadequate class representative and creating individualized damages questions that

affect predominance.       Tony Emrick’s testimony puts meat on the bones of that

argument by explaining how Plaintiff used more resources dealing with the Fred’s

breach than it should have. The court therefore finds it necessary to resolve the

Daubert objections to Ratner and Emrick’s testimony before turning to the motion

for class certification.

A.     The Daubert Motions

       The parties filed cross Daubert motions to exclude the testimony of one of the

other side’s experts. For the reasons discussed below, each of those motions is

denied, and the court has considered both experts’ testimony in addressing the

motion for class certification.

       1.     Ian Ratner’s Testimony Is an Admissible Expert Opinion.

       Defendant challenges the admissibility of Ratner’s expert testimony as to the

cause of the damages suffered by the financial institutions and the reasonableness of

the steps taken by those institutions in response to the data breach on two grounds.

First, it argues that Ratner is not qualified to opine on the impact of data breaches on

financial institutions. Second, it argues that Ratner’s methodology used to arrive at

his opinions on those issues is unreliable. Each argument is discussed in turn.

              a.     Ratner Is Qualified under Daubert and Rule 702.

       First, Defendant challenges Ian Ratner’s qualifications to opine as an expert


                                          16
on the impact of data breaches on issuing banks. Defendant seeks to exclude Ian

Ratner’s testimony on this issue because, it argues, Ratner is a forensic accountant

who has no experience working in the payment card industry. Thus, it contends,

Ratner has no business testifying about “how issuing banks should act in response

to a CAMS alert or how a CAMS alert can be used to prove causation of fraudulent

damages.” (Doc. # 44, at 4.)

      In response, Plaintiff touts Ratner’s experience in a case involving a data

breach at Home Depot where he issued an “internal, confidential report of detailed

findings leading up to mediation” regarding the steps taken by issuing banks in the

event of a data breach and used similar methodologies as those used in this case.

(Doc. # 48, at 2.) Plaintiff also points to Ratner’s work on behalf of Goldman Sachs,

where he “gained experience in credit card processing sales organizations in the

payment processing industry.” (Doc. # 48, at 2.) Defendant replies that: (1) with

respect to the Home Depot litigation, Ratner was not deposed and did not actually

prepare an expert report that was submitted to the court; and (2) his work for

Goldman Sachs is irrelevant because it involved projects in which Goldman was

doing due diligence prior to making a loan to an entity, not analyses of the impact of

data breaches on issuing banks.

      The court finds that Ratner is qualified under Daubert to testify about the

impact of data breaches on issuing banks. In addition to his general experience


                                         17
investigating fraud with respect to payment cards, (Doc. # 45-9, at 5–6), Ratner was

retained in an identical capacity in the Home Depot litigation as a damages expert

on behalf of issuing banks in which he used similar methodologies — namely,

interviewing financial institutions and analyzing their responses to data breaches —

to determine what damages the banks suffered as a result of a data breach. (Doc. #

45-9, at 7.) And he testified that his work in that litigation was even more extensive

than what he has done in the present lawsuit. (Doc. # 45-9, at 7.) That he did not

testify or submit an expert report that was filed with the court in that case does not

discount his experience in gathering and analyzing data related to the impact of data

breaches on financial institutions. Moreover, Defendant has not explained why

forensic accounting is so far removed from analyzing the financial impact data

breaches have on banks that experience in the former is not relevant in the latter.

And it is not apparent to the court why such experience would not be relevant here.

Since Ratner meets Daubert’s requirement of being “minimally qualified” to testify

in this regard, any deficiencies in his qualifications go only to the weight of his

testimony and may be attacked at trial. See Henderson, 2012 WL 5729377, at *6.

             b.    Ratner’s Testimony Is Reliable under Daubert and Rule 702.

      Defendant next seeks to exclude Ratner’s testimony on the ground that the

methodologies he utilizes in determining causation and reasonableness of damages

are not reliable. Defendant’s arguments as to causation and damages are discussed


                                         18
in turn.

                   i.    Ratner’s Testimony on Causation Is Reliable.

       Ratner proposes to use the CAMS alert system to determine which cards

experienced fraud as the result of the Fred’s data breach. Specifically, he proposes

to match the list of cards identified by the CAMS alert system as being exposed by

the Fred’s data breach with known fraudulent activity that occurred during the

window of the breach. (Doc. # 41-40, at 15.) Matching compromised cards alerted

by the CAMS system in the wake of the breach with known instances of fraud, he

says, would allow a fact finder to determine, “with a high probability,” that the

Fred’s breach was the source of the fraud. (Doc. # 41-40, at 15.)

       The court finds Ratner’s proposal reliable under Daubert. Ratner’s proposal

simply reflects the common-sense proposition that a payment card identified by the

CAMS alert system in the wake of the Fred’s breach is more likely than not to have

been compromised by that breach. Defendant’s objection is that analyzing the causal

link between the CAMS alert system and later fraudulent transactions in the

aggregate, rather than at the individual cardholder level, is unreliable because it

ignores the many reasons, other than the Fred’s data breach, that a particular card

could experience fraud. (Doc. # 53, at 8.)

       This objection misses the mark. It may very well be that the fraud incurred

on some of the cards came from some other source. Plaintiff is not required to


                                        19
“eliminate entirely all possibility that [Defendant’s] conduct was not a cause” of its

damages. Restatement (Second) of Torts § 433B cmt. b on subsection (1). Rather,

the question is whether it is reasonable to think that when a card identified as having

been compromised by a data breach experiences fraudulent activity, there is a higher

probability that the data breach caused the fraud. And the answer to that question is

obviously yes. It is nothing more than common sense to say that when two unique

events known to bear a causal relationship — a data breach and subsequent

fraudulent transaction — occur in the same limited time frame, there is a higher

probability that the former caused the latter. This will be true if one assesses the

probability that any single card suffered fraud as a result of the breach or if one

considers the overall “correlation and causation between exposed cards during the

breach window” and the fraudulent transactions. (Doc. # 48, at 15 n.5.) That other

causes for the fraud may exist does not render that principle unreliable, and therefore

does not warrant exclusion.3

       To be sure, a jury may find the probability that the breach caused the fraud is

not high enough for Plaintiff to carry its burden in proving that Defendant’s conduct

caused its injury. See id. at § 433B cmt. a on subsection (1). But so long as

Daubert’s requirements have been met, it is for the jury, not the court, to decide


       3
          Defendant asserts that articulating this common-sense principle renders Ratner’s
declaration a “lay opinion.” (Doc. # 44, at 7.) Not so. To make this inference, one must have an
understanding of the CAMS alert system, which requires specialized knowledge.
                                              20
whether Ratner’s testimony on causation is convincing. The court therefore finds

that Ratner’s testimony regarding causation is reliable under Daubert.             This

conclusion should not be read to foreclose Defendant’s argument, in the class

certification analysis, that individualized questions persist as to causation so that

Ratner’s CAMS alert-based method cannot prove causation on a classwide basis.

The court’s conclusion in the Daubert analysis is one of reliability, not of proof.

                     ii.    Ratner’s Testimony on Damages Is Reliable.

         Defendant   also   challenges   Ratner’s   “indirect”   testimony    on      the

reasonableness of the financial institutions’ responses to the breach. Defendant

frames this challenge in two ways. First, it challenges Ratner’s qualifications to

opine on whether the financial institutions’ responses to the data breach were

reasonable.     Second, it challenges the reliability of Ratner’s use of surveys

completed by financial institutions to assess the reasonableness of their responses to

the breach.     The objection to Ratner’s qualifications on this point have been

discussed above. The objection to the reliability of the survey results is also without

merit.

         Defendant argues that the survey results are unreliable because: (1) banks

have a motive to maximize their alleged costs; and (2) banks of different sizes and

sophistication levels respond to data breaches differently. As to the first point, some

degree of self-interest in responding to a survey does not render the results


                                          21
unreliable. This alleged deficiency may be probed at trial. As to the second, the

surveys simply average the cost for each issuing bank in responding to a data breach,

giving a baseline of costs that banks incur. Defendant may very well be able to argue

at trial that this survey evidence does not adequately show whether a particular

bank’s response was reasonable. But again, this goes to the weight of the evidence,

not its admissibility under Daubert. In any event, Ratner’s report makes clear that

his model is preliminary and a more accurate damages assessment will require more

research, including analyzing statistics on data breaches and interviewing bank

representatives to obtain bank-specific information. (See Doc. 41-40, at 16–18.)

       Because Ian Ratner is qualified under Daubert and the methodologies he

employs to reach his conclusions are reliable, Defendant’s motion to exclude his

testimony will be denied.

       2.     Tony Emrick’s Testimony is an Admissible Expert Opinion.

       Plaintiff moves to exclude only two statements from Emrick’s report: (1) his

opinion that Plaintiff did not make effective use of the Fiserv call center;4 and (2)

his statement that chargeback requests for each fraudulent transaction cost Plaintiff

$12.75 each, resulting in additional damages. Plaintiff does not question Emrick’s

qualifications; merely the reliability of his opinion.


       4
         Fiserv processes debit card transactions for Plaintiff by performing several services,
including card management, card production, card issuance, and fraud detection and management.
(Emrick Rep. at ¶ 10.)
                                              22
      The court finds that Emrick’s testimony meets the requirements of Daubert

and Rule 702. As to the first of Emrick’s statements Plaintiff challenges, Emrick

testified that he based his opinion that Plaintiff did not use the Fiserv call center

effectively on deposition transcripts of Plaintiff’s employees and his own

experience. Plaintiff states that Emrick was “flat wrong” regarding his interpretation

of the deposition transcripts, and cites the declaration of another expert to contradict

him. (Doc. # 46, at 8.) But the presentation of contradictory expert testimony is

hardly a ground for exclusion. If it were, expert testimony would have to be

excluded in every case in which there were dueling experts. Instead, as long as the

expert’s opinion is reliable, “vigorous cross-examination, presentation of contrary

evidence, and careful instruction on the burden of proof are the traditional and

appropriate means of attacking shaky but admissible evidence.”            Rosenfeld v.

Oceania Cruises, Inc., 654 F.3d 1190, 1193 (11th Cir. 2011) (quotation omitted).

Plaintiff does not question Emrick’s experience in the payment card industry, and it

was reasonable for him to rely on the deposition transcripts of Plaintiff’s employees

to form his opinion. Any deficiencies in Emrick’s opinion may be probed at trial.

The court therefore does not find Emrick’s opinion that Plaintiff used the Fiserv call

center ineffectively unreliable.

      The court reaches the same conclusion with respect to the second statement:

that chargeback requests for each fraudulent transaction cost Plaintiff $12.75 each


                                          23
and resulted in additional damages to Plaintiff. Plaintiff argues that Emrick’s

opinion regarding the chargebacks is unreliable because: (1) he did no study or

analysis to determine the impact of the chargebacks; and (2) the chargeback requests

were not actually included in Plaintiff’s damage calculations. As to the first point,

it is clear that Emrick used not only his knowledge of the industry, but reviewed

documentation from Plaintiff and Fiserv that provided evidence of the fee Plaintiff

was charged for the chargeback requests. As to the second point, Ian Ratner’s report

makes clear that his damages calculations are only preliminary and therefore subject

to revision. The court sees no reason to exclude Emrick’s testimony as to the cost

of the chargeback requests while there remains the possibility that Plaintiff could

seek to include them in its damages calculations at a later time. Moreover, Emrick’s

testimony is relevant on this point because Plaintiff does not deny that it seeks

damages for the labor cost of submitting the chargebacks. Therefore, the court finds

no basis under Daubert to exclude Emrick’s testimony as to the chargeback requests.

      For these reasons, the court finds Emrick’s testimony reliable under Daubert,

and will deny Plaintiff’s motion to exclude his report.

B.    The Class Certification Motion

      Plaintiff moves for certification of a damages class defined as

      Financial institutions — including, but not limited to, banks and credit unions
      — in the United States (including its Territories and the District of Columbia)
      that issued payment cards or perform, facilitate, or support card issuing
      services, whose customers made purchases with those cards from Fred’s
                                         24
      stores from March 23 to April 14 of 2015 (the “FI Class”).

Plaintiff and its counsel also move to be appointed class representative and class

counsel under Rule 23(g). Because this case is not appropriate for class treatment,

these motions will be denied.

      1. Rule 23(a) Prerequisites

      Rule 23(a) specifies four conditions that must be satisfied before the court

certifies a class. Those four conditions are usually shorthanded as numerosity,

commonality, typicality, and adequacy. These conditions are “necessary but not

sufficient” for a class action. Fed. R. Civ. P. 23 advisory committee’s note to

subdivision (a). Each is discussed in turn.

             a. Numerosity

      Rule 23(a)(1) requires the class to be “so numerous that joinder of all members

is impracticable.” The Eleventh Circuit has signaled that when the putative class

consists of more than forty members, joinder is generally impracticable and the

numerosity requirement satisfied. See Vega v. T-Mobile USA, Inc., 564 F.3d 1256,

1266–67 (11th Cir. 2009) (quoting with approval district court’s statement that “less

than twenty-one is inadequate” but “more than forty is adequate”); see 1 Newberg

on Class Actions § 3:12 (5th ed.) (noting that “a class of 40 or more members raises

a presumption of impracticability of joinder based on numbers alone”). Although

numerosity is uncontested here, “the court must nonetheless independently find that


                                         25
the plaintiff has satisfied” each prong of the Rule 23 analysis. 3 Newberg on Class

Actions § 7:19 (5th ed.); see Falcon, 457 U.S. at 160 (“[A]ctual, not presumed,

conformance with Rule 23(a) remains . . . indispensable.”).

       Numerosity poses no hurdle to certification here.           There is undisputed

evidence that about 2,500 financial institutions issued cards that were identified as

having been used at Fred’s during the breach window. It goes without saying that

joinder of all these banks in this litigation would be impractical. Thus, Rule

23(a)(1)’s numerosity requirement is met.

              b. Commonality

       Rule 23(a)(2)’s commonality prong mandates that “there are questions of law

or fact common to the class.” This element sets a much lower bar than Rule

23(b)(3)’s requirement that common questions of law or fact predominate over

individualized questions. See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623–

24 (1997) (stating that “the predominance criterion is far more demanding” than

commonality). “Commonality requires the plaintiff to demonstrate that the class

members ‘have suffered the same injury.’” Dukes, 564 U.S. at 349 (quoting Falcon,

457 U.S. at 157). The claims must be based on a “common contention” that is “of

such a nature that it is capable of classwide resolution—which means that

determination of its truth or falsity will resolve an issue that is central to the validity

of each one of the claims in one stroke.” Dukes, 564 U.S. at 350. “[I]t is only


                                            26
necessary to find at least one issue common to all class members.” Brown v. SCI

Funeral Servs. of Fla., Inc., 212 F.R.D. 602, 604 (S.D. Fla. 2003).

       Defendant does not contest commonality, and the court finds this requirement

has been met.5 Common questions of fact include whether Defendant maintained

inadequate security features in its payments-processing systems and whether the data

breach could have been prevented if Defendant had used other security measures.

These questions, resolution of which is central to the resolution of Plaintiff’s

negligence claim, carry Plaintiff past the low threshold of commonality.

               c. Typicality

       Rule 23(a)(3) mandates that the “claims or defenses of the representative

parties are typical of the claims or defenses of the class.” “Typicality measures

whether a sufficient nexus exists between the claims of the named representatives

and those of the class at large.” Vega, 564 F.3d at 1275 (quoting Busby v. JRHBW

Realty, Inc., 513 F.3d 1314, 1322 (11th Cir. 2008)) (alteration omitted). “Although

typicality and commonality are closely related, typicality focuses less on the class in

its entirety and more on the relationship between the class and the representative

plaintiffs.”   Smith v. Triad of Ala., LLC, No. 1:14-CV-324-WKW, 2015 WL

5793318, at *8 (M.D. Ala. Mar. 17, 2017). “[T]raditionally, commonality refers to



       5
        Defendant does contest predominance, which is a different, more stringent requirement
than commonality. That requirement is discussed in Section III.B.2.a.
                                             27
the group characteristics of the class as a whole, while typicality refers to the

individual characteristics of the named plaintiff in relation to the class.” Id. (citing

Piazza v. Ebsco Indus., Inc., 273 F.3d 1341, 1346 (11th Cir. 2001)) (cleaned up).

“A class representative must possess the same interest and suffer the same injury as

the class members in order to be typical under Rule 23(a)(3).” Murray v. Auslander,

244 F.3d 807, 811 (11th Cir. 2001) (citing Prado-Steiman v. Bush, 221 F.3d 1266,

1279 (11th Cir. 2000)). “The typicality requirement may be satisfied despite

substantial factual differences, however, when there is a strong similarity of legal

theories.” Id. Typicality is met “if the claims or defenses of the class and the class

representative arise from the same event or pattern or practice and are based on the

same legal theory.” Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337

(11th Cir. 1984).

      Defendant argues that Plaintiff is an atypical class representative because

Defendant has unique causation and damages defenses to Plaintiff that threaten to

become the focus of the litigation.6 As explained more fully in the predominance

analysis, Defendant’s causation arguments are ultimately damages arguments. And

“[d]ifferences in the amount of damages between the class representative and other

class members do[] not affect typicality.” Kornberg, 741 F.2d at 1337. The



      6
         Tony Emrick’s report addresses these damages-related defenses by speaking to the
reasonableness of Plaintiff’s damages.
                                           28
similarities between the legal theories of Plaintiff and the putative class, however,

are strong. The single negligence claim arises out of the same event, pattern, or

practice: the Fred’s breach and surrounding events, including Defendant’s actions

leading up to, during, and after the incursion itself. That the breach affected some

class members more than others does not change matters. Plaintiff’s claims are

typical of those of the class.

             d. Adequacy

      The final Rule 23(a) prerequisite — adequacy — seeks to ensure that “the

representative parties will fairly and adequately protect the interests of the class.”

Fed. R. Civ. P. 23(a)(4). Courts have interpreted this requirement to include both

adequacy of the representative parties and their counsel. Defendant does not quibble

with the experience and abilities of Plaintiff’s lawyers, and the court finds no reason

to question them, either. As to adequacy of the parties themselves, Rule 23(a)(4)

“encompasses two separate inquiries: (1) whether any substantial conflicts of

interest exist between the representatives and the class; and (2) whether the

representatives will adequately prosecute the action.” Valley Drug Co. v. Geneva

Pharm., Inc., 350 F.3d 1181, 1189 (11th Cir. 2003) (quoting In re HealthSouth Corp.

Sec. Litig., 213 F.R.D. 447, 460–61 (N.D. Ala. 2003)).

      Defendant argues that Plaintiff is an inadequate class representative for the

same reasons it argues Plaintiff’s claims atypical. It is unnecessary to repeat the


                                          29
court’s response to those arguments. The court finds that Plaintiff is an adequate

class representative for two reasons. First, there are no apparent conflicts between

Plaintiff’s interests and those of the class. Plaintiff has the same economic interest

— recovery for damages incurred by the Fred’s breach — as the absent class

members. Second, Plaintiff’s interest in succeeding in this litigation and recovering

the damages it seeks is strong. Thus, Plaintiff has established that it is an adequate

class representative.

      2. Rule 23(b)(3)’s Predominance and Superiority Requirements

      Plaintiff seeks certification of a class under 23(b)(3), which requires the court

to find that “the questions of law or fact common to class members predominate

over any questions affecting only individual members, and that a class action is

superior to other available methods for fairly and efficiently adjudicating the

controversy.” Fed. R. Civ. P. 23(b)(3) (emphasis added). Rule 23(b)(3) therefore

contains two requirements, shorthanded as predominance and superiority. The rule

lists several factors for courts to use in making predominance and superiority

findings:

      (A) the class members’ interests in individually controlling the prosecution or
      defense of separate actions;

      (B) the extent and nature of any litigation concerning the controversy already
      begun by or against class members;

      (C) the desirability or undesirability of concentrating the litigation of the
      claims in the particular forum; and
                                          30
      (D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23(b)(3). The predominance requirement, which is “far more

demanding” than the commonality requirement, Windsor, 521 U.S. at 624, examines

whether the class’s interests are “sufficiently cohesive to warrant adjudication by

representation,” id. at 623. The superiority requirement “is meant to assist courts in

identifying those cases in which the money damage class action lawsuit—a form of

representative litigation—would be a better form of litigation than the available

alternatives.” 2 Newberg on Class Actions § 4:64 (5th ed.).

             a. Predominance

      Predominance contains an implicit two-step analysis. The court must first

characterize the issues as common or individual then weigh which of those

predominate. See 2 Newberg on Class Actions § 4:50 (5th ed.). “It is not necessary

that all questions of fact or law be common, but only that some questions are

common and they predominate over individual questions.” Klay v. Humana, Inc.,

382 F.3d 1241, 1254 (11th Cir. 2004) (quoting In re Theragenics Corp. Secs. Litig.,

205 F.R.D. 687, 697 (N.D. Ga. 2002)), abrogated on other grounds by Bridge v.

Phoenix Bond & Indem. Co., 553 U.S. 639 (2008). The court must assess “the

claims, defenses, relevant facts, and applicable substantive law,” id. (quoting

Castano v. Am. Tobacco Co., 84 F.3d 734, 744 (5th Cir. 1996)), and determine

whether common issues of fact and law “ha[ve] a direct impact on every class
                                         31
member’s effort to establish liability and on every class member’s entitlement to

injunctive and monetary relief,” id. at 1255 (quoting Ingram v. Coca–Cola Co., 200

F.R.D. 685, 699 (N.D. Ga. 2001)).

      This question is one of proof. “Common questions are ones where ‘the same

evidence will suffice for each member,’ and individual questions are ones where the

evidence will ‘[v]ary from member to member.” Brown v. Electrolux Home Prods.,

817 F.3d 1225, 1234 (11th Cir. 2016) (quoting Blades v. Monsanto Co., 400 F.3d

562, 566 (8th Cir. 2005)). The rule of thumb is that

      if the addition of more plaintiffs to a class requires the presentation of
      significant amounts of new evidence, that strongly suggests that individual
      issues (made relevant only through the inclusion of these new class members)
      are important. If, on the other hand, the addition of more plaintiffs leaves the
      quantum of evidence introduced by the plaintiffs as a whole relatively
      undisturbed, then common issues are likely to predominate.

Vega v. T-Mobile USA, Inc., 564 F.3d 1256, 1270 (11th Cir. 2009) (quoting Klay,

382 F.3d at 1255 (cleaned up)).

      Predominance is a particularly difficult hurdle where, as here, the claim is for

negligence. While all fifty states recognize the tort of negligence and its elements

of duty, breach, causation, and damages, each jurisdiction “sing[s] negligence with

a different pitch.” In the Matter of Rhone-Poulenc Rorer, Inc., 51 F.3d 1293, 1301

(7th Cir. 1995) (Posner, J.). And the court has a constitutional obligation to

recognize, and not gloss over, variations in common-law tort rules across the fifty



                                         32
states.7 See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 74–76 (1938).

       Of the elements Plaintiff must prove to prevail on its negligence claim, breach

is the one issue that is clearly common to the entire class. Evidence of Fred’s data-

security measures, industry standards, and Fred’s response to the data breach will

help resolve the issue of breach as to all putative class members. That issue,

however, is quickly swamped by the individualized issues required to adjudicate the

other elements of Plaintiff’s negligence claim.

                       i. Variations in State Law Involve Individualized Questions.

       Plaintiff seeks compensation in negligence for solely economic damages. To

be more specific, Plaintiff seeks to recover the costs it incurred in responding to the

Fred’s breach, such as actual fraud losses and reissuance costs. As it turns out,

whether a negligence claim provides a remedy for such financial damages is a hotly

debated question across United States jurisdictions. The parties have not cited, and

the court has not found, another case in which the negligence laws of all fifty-one




       7
          No party disputes that the laws of all fifty-one jurisdictions are implicated by this class
action through Alabama’s choice-of-law rules. A federal court sitting in diversity must apply the
choice-of-law rules of the state in which it sits. See Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S.
487, 496 (1941). Alabama follows the Restatement (First) of Conflict of Laws, which provides
that the lex loci delicti, or law of the place of the wrong, governs tort claims. Ex parte U.S. Bank
Nat. Ass’n, 148 So. 3d 1060, 1070 (Ala. 2014). In tort claims involving financial injury, the court
applies the law of “the state in which the plaintiff suffered the economic impact.” Glass v.
Southern Wrecker Sales, 990 F. Supp. 1344, 1348 (M.D. Ala. 1998); cf. Restatement (First) of
Conflict of Laws § 377 note 4 (Am. Law Inst. 1934) (stating that the place of the wrong in fraud
causes is where the loss is sustained, not where the fraudulent representations were made). Thus,
the home-state law of each putative class member applies to the negligence claim.
                                                 33
jurisdictions were implicated by the claims of a putative class of issuing banks.

      Defendant argues that two material variations in state negligence law prevent

the court from certifying a class. First, it says the variations on the “economic loss

rule” are too great for the court to proceed to trial with a damages class consisting

of plaintiffs from all fifty states. Second, Defendant argues that the states apply

materially different standards for determining whether Defendant owes each

putative class member a duty of care.

      These two arguments ultimately pose a single question: Under the law of each

jurisdiction, does Defendant owe Plaintiff a tort duty to avoid the unintentional

infliction of economic loss? See Dan B. Dobbs et al., Dobbs’ Law of Torts § 607

(2d ed.) (“Coherence and clarity may also be fostered by recognizing that the

economic loss rules are no-duty rules, and sometimes stating them in that form leads

to clearer application.”). If there were one answer to that question, the issue of duty

could easily be characterized as a common one. But the jurisdictions at issue do not

sing the answer to that question in unison, and thus duty is best characterized as

involving individualized questions.

      “In a multi-state class action, variations in state law may swamp any common

issues and defeat predominance.” Klay, 382 F.3d at 1261 (quoting Castano v. Am.

Tobacco Co., 84 F.3d 734, 741 (5th Cir. 1996)). “[C]lass certification is impossible

where the fifty states truly establish a large number of different legal standards


                                          34
governing a particular claim.” Id. But if “a claim is based on a principle of law that

is uniform among the states,” or if “the applicable state laws can be sorted into a

small number of groups, each containing materially identical legal standards,” then

certification is possible. Id. at 1262. The burden of “showing uniformity or the

existence of only a small number of applicable standards (that is, ‘groupability’)

among the laws of the fifty states rests squarely” with Plaintiff. Id. Plaintiff must

prove through an “extensive analysis,” not merely a cursory look, that there are “no

material variations among the law of the states for which certification is sought.”

Powers v. Gov’t Emps. Ins. Co., 192 F.R.D. 313, 319 (S.D. Fla. 1998) (citing Walsh

v. Ford Motor Co., 807 F.2d 1000, 1001 (D.C. Cir. 1986)); see Sacred Heart Health

Sys., Inc. v. Humana Military Heathcare Servs., Inc., 601 F.3d 1159, 1180 11th Cir.

2010) (stating that the party seeking certification must “provide an extensive analysis

of state law variations to reveal whether these pose insuperable obstacles” (emphasis

in original)).

       Whether Defendant owes a tort duty to Plaintiff to avoid the unintentional

infliction of economic loss is a matter of law determined by the court.            See

Restatement (Second) of Torts § 328B(b) & (f) (Am. Law Inst. 1965). In reviewing

that legal question, the court finds significant variations in negligence law that

require state-specific analysis.

       The main variation boils down to the tort doctrine known as the “economic


                                          35
loss rule.” This term does not apply a single rule, but several different doctrines

working under the same alias. Whether the rule “serves as a formidable barrier to

credit card data security breach cases” depends on “whether a state adopts the

majority or minority position on the rule, as well as how it defines various exceptions

thereto.” Catherine M. Sharkey, Can Data Breach Claims Survive the Economic

Loss Rule?, 66 DePaul L. Rev. 339, 342 (2017).

       Here is the minority version of the economic loss rule, as formulated by the

Restatement: “A minority of courts have stated an ‘economic loss rule’ to the effect

that there is generally no liability in tort for causing pure economic loss to another.”

Restatement (Third) of Torts: Liability for Economic Harm § 1 cmt. b. (Am. Law

Inst. Tentative Draft No. 1., April 4, 2012).8 This version has been dubbed the

“stranger rule,” because its scope includes parties who are not in privity of contract.

See Dan B. Dobbs et al., Dobbs’ Law of Torts § 608 (2d ed.). “The first lesson to

emerge from data security breach caes is that the extent to which the stranger

economic loss rule will bar recovery is highly dependent on the governing state law,

which varies considerably across the United States.” Sharkey, supra, at 349.

       At least two states, Massachusetts and Pennsylvania, apply a stringent version

of the stranger rule to bar tort recovery for pure economic loss in general. See


       8
          By economic loss, the Restatement “means a financial loss not arising from injury to the
plaintiff’s person or from physical harm to the plaintiff’s property.” Restatement (Third) § 1(c).

                                               36
Aldrich v. ADD Inc., 770 N.E.2d 447, 454 (Mass. 2002); Aikens v. Baltimore & Ohio

R.R. Co., 501 A.2d 277, 278 (Pa. Super. Ct. 1985); Sharkey, supra, at 350–53. Two

federal circuit courts have held, in virtually identical cases involving data-security

breaches, that Massachusetts and Pennsylvania would bar a class of issuing banks’

negligence claim against a retailer. See In re TJX Cos. Retail Sec. Breach Litig., 564

F.3d 489, 498–99 (1st Cir. 2009) (applying Massachusetts’s stranger rule to bar

issuing bank’s negligence claim against retailer in data breach case); 9 Sovereign

Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162, 177 (3d Cir. 2008) (applying

Pennsylvania’s stranger rule to bar issuing bank’s negligence claim against retailer

in data breach case).10


       9
           Plaintiff argues that Wyman v. Ayer Properties, LLC, 11 N.E.3d 1074 (Mass. 2014),
decided after In re TJX, changed Massachusetts’s stranger rule to allow the claims here. Not so.
The question in Wyman was simply “whether the economic loss rule applies to damage caused by
negligent design and construction of the common areas of a condominium building, whether or
not such negligence caused damage to the other property.” Id. at 1080. In holding that the
economic loss rule did not apply, the Wyman court emphasized the unique difficulty of obtaining
relief in this context: “[T]he party exclusively responsible for bringing litigation on behalf of the
unit owners for the negligent construction of the common areas (here, the trustees) has no contract
with the builder under which it could recover . . . its economic losses.” Id. at 1081. The court is
unconvinced, without more authority, that the Supreme Judicial Court of Massachusetts intended
to create an exception to its economic loss rule beyond those narrow circumstances, which are
entirely distinct from the present case.
       10
          The state of Pennsylvania’s economic loss rule is in doubt after the state’s supreme court
recently held in Dittman v. UPMC, a data-breach case, that an employer had a common-law duty
to act with reasonable care in collecting and storing its employees’ personal and financial
information on its computer systems. 196 A.3d 1036, 1056 (Pa. 2018). The court held that because
this was an independent duty based on the relationship between the parties (more on this below),
the economic loss rule did not bar the employees’ negligence claims. See id. at 1047, 1054. While
Dittman provides evidence that Pennsylvania would allow Plaintiff’s negligence claim, it is
nonetheless noteworthy that an employment relationship in which the employer requires its
employees to entrust the employer with sensitive personal and financial data as a condition of
                                                 37
       The majority position is stated by the Restatement (Third). The Restatement

disclaims the general, no-liability formulation of the stranger rule.               It instead

endorses the more limited principle that “duties of care with respect to economic

loss are not general in character.” Restatement (Third) § 1(a) cmt. b (emphasis

added). So instead of “implying a needless presumption against a duty on facts not

yet considered,” the Restatement (Third) merely provides that “duties to avoid

causing economic loss require justification on more particular grounds than duties

to avoid causing physical harm.” Id. (emphasis added).

       Thus, § 1(a) states that “[a]n actor has no general duty to avoid the

unintentional infliction of economic loss on another,” but § 1(b) points to

circumstances where courts do recognize a duty to avoid the unintentional infliction

of economic loss. For example, a party may be liable for economic loss to another

in cases of professional negligence and invited reliance. Restatement (Third) § 1

cmt. d. And the Restatement provides that a court, guided by several factors, may

find a “residual” duty to avoid unintentional infliction of economic loss in

circumstances not covered by the general rules. Restatement (Third) § 1 cmt. e.

This is sometimes called the “special relationship” or “independent duty” exception




employment is different than the voluntary relationship between merchants and issuing banks. The
court need not say definitively that Pennsylvania law does or does not recognize Plaintiff’s
negligence claim. But Dittman does show the enormity of the task in applying the tort duty rules
of all fifty states.
                                              38
to the stranger rule. See Sharkey, supra, at 354–55.

      A “fairly significant number of states” apply this qualified version of the

stranger rule. Id. Alaska and California are two of them. Alaska recognizes an

independent-duty exception to the stranger rule. See Mattingly v. Sheldon Jackson

Coll., 743 P.2d 356, 360 (Alaska 1987)). But it does so “only if the breach of duty

created a risk of personal injury or property damage.” St. Denis v. Dep’t of Hous. &

Urban Dev., 900 F. Supp. 1194, 1203 (D. Alaska 1995). This rule was applied in In

re Target Corp. to bar consumers’ negligence claim against the retailer in the

consumer track of the multidistrict litigation over the Target breach. See In re Target

Corp. Data Sec. Breach Litig. (“Target I”), 66 F. Supp. 3d 1154, 1172 (D. Minn.

2014). Plaintiff cites no authority that would lead the court to a different conclusion

with respect to Plaintiff’s negligence claim.

      California recognizes a special-relationship exception to the stranger rule,

analyzing several factors to determine whether such a relationship exists between

the parties. See J’Aire Corp. v. Gregory, 598 P.2d 60, 62–63 (Cal. 1979). But this

special-relationship exception does not necessarily extend to these facts. In another

data-breach case, a federal court held that, because the special-relationship exception

did not apply, California’s stranger rule barred consumers’ negligence claim against

a computer manufacturer over a network-security intrusion. See In re Sony Gaming

Networks & Customer Data Sec. Breach Litig., 996 F. Supp. 2d 942, 969 (S.D. Cal.


                                          39
2014). Likewise, the Target I court held that no special relationship existed between

the consumers and the retailer and thus California’s stranger rule barred the

consumers’ negligence claims. See Target I, 66 F. Supp. 3d at 1154. Again, Plaintiff

cites no authority that would lead the court to a different conclusion with respect to

its negligence claim. Although the court recognizes that the relationship between

consumers and a retailer is not the same as the relationship between issuing banks

and a retailer, Plaintiff has not shown why, in view of these authorities, the facts here

are sufficient to give rise to an independent-duty or special-relationship exception

under Alaska or California law.

       What the Restatement (Third) refers to as “the economic loss rule” is different

because it only applies to parties in privity of contract. It says that “there is no

liability in tort for economic loss caused by negligence in the performance or

negotiation of a contract between the parties.” Restatement (Third) § 3 (emphasis

added). The rationale for this rule is that it is better to defer to the parties’ allocation

of risks in the “extensive and finely tuned apparatus” of their agreement instead of

applying the blunt instrument of tort law. See Restatement (Third) § 3 cmt. b. This

version of the rule serves as a form of “border control” that keeps tort and contract

in their separate lanes. Sharkey, supra, at 345 (citing William Powers, Jr., Border




                                            40
Wars, 72 Tex. L. Rev. 1209, 1229 (1994)).11

       As the rule implies, it is “limited to parties who have contracts.” Restatement

(Third) § 3 cmt. a. Thus, Dobbs calls this version the “contracting parties” rule. See

Dan B. Dobbs et al., Dobbs’ Law of Torts § 608 (2d ed.). Plaintiff prefers this

formulation of the economic loss rule, because all agree that there is no direct

contractual privity between the putative class members and Defendant. Thus,

Plaintiff says, what it dubs as the economic loss rule (which is really the contracting

parties rule) does not bar its negligence claim.

       But the story is not that simple. As discussed, two federal circuit courts have

already held that Plaintiff’s claims are barred by the stranger rule in Pennsylvania

and Massachusetts. But some states would say that because Plaintiff and Defendant

are integrated in the payment industry’s network of contracts, the contracting parties

rule applies here, too. “When parties enter into a chain of contracts,” the Iowa

Supreme Court explained, “even if the two parties at issue have not actually entered

into an agreement with each other, courts have applied the ‘contractual economic

loss rule’ to bar tort claims for economic loss, on the theory that tort law should not

supplant a consensual network of contracts.” Annett Holdings, Inc. v. Kum & Go,

L.C., 801 N.W.2d 499, 504 (Iowa 2011) (citations omitted); see BRW, Inc. v. Dufficy



       11
          In applying this version of the economic loss rule to data breach cases, state courts are
not required to tread in no-man’s land, but instead to resolve a boundary dispute.
                                                41
& Sons, Inc., 99 P.3d 66, 72 (Colo. 2004) (“Contractual duties arise just as surely

from networks of interrelated contracts as from two-party agreements.”). Thus, Iowa

and Colorado courts have indicated that the contracting parties rule is broad enough

to cover parties related by a web of contracts but not in direct privity. For this reason,

a district court applied Colorado’s contracting parties rule to dismiss a issuing banks’

negligence claim against a restaurant in a data-breach case.12 See SELCO Cmty.

Credit Union v. Noodles & Co., 267 F. Supp. 3d 1288, 1297 (D. Colo. 2017) (“It

makes no difference that Noodles & Company’s contractual duties arise from a web

of interrelated agreements coordinated by Visa and MasterCard rather than bilateral

contracts between the merchants and plaintiffs.”).

       Likewise, the Seventh Circuit recently held that Illinois and Missouri courts

would analyze negligence claims by an issuing bank against a retailer under the

contracting parties paradigm. See Cmty. Bank of Trenton v. Schnuck Markets, Inc.,

887 F.3d 803, 814 (7th Cir. 2018). The court emphasized that “[a]ll parties in the

card networks (including card-holding customers) expect everyone to comply with

industry-standard data security policies as a matter of contractual obligation.” Id.

at 817 (emphasis in original). But see Lone Star Nat’l Bank, N.A., v. Heartland

Payment Sys., Inc., 729 F.3d 421 (5th Cir. 2013) (holding, at the motion to dismiss


       12
          The Target I court applied Iowa law to bar consumers’ negligence claim against a retailer
in a data-breach case, although on the ground that, under Iowa law, there was no independent-duty
exception to the stranger rule. See Target I, 66 F. Supp. 3d at 1174.
                                                42
stage, that there was not enough evidence in the record to conclude that the parties

to the contracts between issuing and acquiring banks had a remedy or could have

allocated risks differently under their agreement). And it concluded that the issuing

banks’ negligence claim would be barred in both states: in Illinois by common law,

id. at 816–17 (citing Cooney v. Chicago Pub. Schs., 943 N.E.2d 23 (2010)); see also

In re Michaels Stores Pin Pad Litig., 830 F. Supp. 2d 518, 530 (N.D. Ill. 2011)

(holding that Illinois’s economic loss rule barred customers’ negligence claim

against retailer in data-breach case), and in Missouri by statute, Cmty. Bank of

Trenton, 887 F.3d at 817–18 (citing Mo. Ann. Stat. § 407.1500 (2017)).

      Plaintiff has not carried its burden to show, by an extensive analysis, that these

variations “do not pose insuperable obstacles” to certification. Sacred Heart, 601

F.3d at 1180. Plaintiff’s state-law analysis, contained in its trial plan, is merely a

checklist of the elements of negligence showing that each jurisdiction recognizes the

tort and its elements of duty, breach, causation, and damages. Nor does Plaintiff’s

fifty-state survey of the economic loss doctrine, contained in its reply brief, do much

to redeem its arguments. That survey only gives one version of each state’s

economic loss rule — in most instances the contracting parties rule. But, as

explained, the contracting parties paradigm is only part of the picture. Plaintiff is

obligated to show that the stranger rule (in either its robust or qualified form) does

not also bar its negligence claim, as it does in Pennsylvania, Massachusetts, Alaska,


                                          43
and California.

      Moreover, Plaintiff’s brief sketch of the duty of care analysis across the

jurisdictions is of limited use. True enough, all jurisdictions name “foreseeability”

and “public policy” as factors to use in deciding whether to impose a duty of care.

But California courts do not view public policy the same way as Alabama courts,

and what courts see as foreseeable in New York may not be the same as what courts

see as foreseeable in Kansas. And this court is Erie-bound to accept the views of

state courts as the final word.

      It is true, of course, that there is no practical difference between states that

would bar the negligence claim because there is no “common-law duty to safeguard

information,” see Cooney, 943 N.E.2d at 27 (Illinois), states that would bar the claim

through application of a statute, see Cmty. Bank of Trenton, 887 F.3d at 817–18

(Missouri), states that would bar the claim through the contracting parties rule, see

Annett Holdings, 801 N.W.2d at 504 (Iowa), or states that would bar the claim

through the stranger rule, see Aldrich, 770 N.E.2d at 454 (Massachusetts). The result

is the same, no matter how each state reaches it: the claim is barred. But were the

court to take Plaintiff’s cursory analysis at face value, these jurisdictions would all

allow the negligence claim. Rule 23 requires Plaintiff to do more.

      An extensive analysis would include an assessment of the precise question at

stake: Whether, in view of the web of contracts connecting the parties, the law of


                                          44
each relevant jurisdiction would bar Plaintiff’s negligence claim for pure economic

loss. This is no small amount of work. But that is what is required for Plaintiff to

meet its burden in certifying a nationwide damages class. Moreover, an extensive

analysis, from the samples discussed above, is unlikely to yield a uniform result that

would avoid predominance problems. Without an extensive analysis of the law of

each jurisdiction discussing the viability of Plaintiff’s negligence claim and pointing

to a uniform application of the economic loss rule, the court cannot certify such a

class.

         An extensive analysis of state negligence law would, at a minimum, also

require Plaintiff to acknowledge authorities stating that its claim is barred in several

states. That is because of the unique procedural context of this class certification

motion. Courts considering similar multi-state negligence claims have done so upon

the defendant’s motion to dismiss. See In re TJX Cos., 564 F.3d at 500 (“After

determining which claims survived, the district court then applied the customary

tests to decide whether class action status could be sustained for the case . . . and

provisionally concluded that certification was not justified.”); Target I, 66 F. Supp.

3d at 1172–76 (deciding whether each jurisdiction barred consumers’ negligence

claim on a motion to dismiss); In re Sony Gaming, 996 F. Supp. 2d at 966–73 (same).

But Defendant moved to dismiss Plaintiff’s negligence claim only under Alabama

law, not the law of any other jurisdiction. (See Doc. # 14-1.)


                                          45
      It is unclear whether Defendant made a strategic decision to wait until the

class certification stage to bring up the fact that some states would bar Plaintiff’s

negligence claim. But it is clear that the court may not certify a class without

resolving dispositive issues of state law, see Brown, 817 F.3d at 1237, that Plaintiff

bears the burden of proving an exception to the usual rule that litigation should be

conducted on an individual basis, see Comcast, 442 U.S. at 700–01, and that

Plaintiff’s burden includes showing that there are no material variations in state

negligence law, see Sacred Heart, 601 F.3d at 1180. Moreover, Defendant may raise

the defense of failure to state a claim as late as trial. See Fed. R. Civ. P. 12(h)(2).

That Defendant chose the class certification stage to point out differences in

dispositive issues of state law cautions against ignoring these differences and

certifying a nationwide class. It remains Plaintiff’s burden to prove that it has a

viable negligence claim in each jurisdiction.

      To borrow Judge Posner’s metaphor again, some jurisdictions sing the tune of

tort liability for economic loss in C-sharp minor, while others sing it in E-flat major.

Still others carry the tune not in any key at all, but in a Phrygian mode. Such a

chorus might work for an avant-garde opera from the mid-twentieth century, but

Rule 23 requires something closer to Beethoven’s Ninth. There are too many

differences in state law to certify this case as a class action.




                                           46
                     ii. Damages Involve Individualized Questions.

       Defendant argues that causation and damages involve individualized

questions. Plaintiff responds that questions of causation effectively go to damages,

not liability, and there is “well nigh universal” agreement that individualized

damages questions do not defeat certification. Comcast, 569 U.S. at 42 (Ginsburg,

J., dissenting). Thus, Plaintiff says, that there may be individualized damages

questions here should not prevent certification.

       At the outset, the court agrees with Plaintiff that Defendant’s causation

arguments are really damages arguments. Defendant does not seriously contend that

the Fred’s breach did not cause the putative class any damages; the big question is

how much damages a jury can attribute to the breach. See Smith, 2017 WL 1044692,

at * 14 (“The sort of proof necessary for causation is the sort of proof necessary for

damages . . . .”).

       But the court does not agree that recharacterizing causation issues as damages

issues puts Plaintiff on a quick path to certification. There is “no support in the text

of Rule 23 or interpretive case law,” the Eleventh Circuit has said, for the court to

make a “rigid distinction between liability and damages.” Sacred Heart, 601 F.3d

at 1178. That is, the court may not brush aside individualized damages questions in

deciding predominance simply because they do not go to liability. See id. at 1179.

Instead, the Eleventh Circuit has said that individualized damages questions will


                                          47
defeat predominance when computing damages “will be so complex, fact-specific,

and difficult that the burden on the court system would be simply intolerable,”

Brown, 817 F.3d at 1240 (quotation omitted), or “when they are accompanied by

significant individualized questions going to liability,” id. (quotation omitted). And

if neither of those conditions hold, individualized damages questions are “still

relevant to whether predominance is satisfied.” Id. at 1239 (emphasis added).

       Damages — and, implicitly, Defendant’s damages-related defenses13 of

contributory negligence and failure to mitigate — involve individualized

questions.14 The response of each issuing bank to the Fred’s breach, the amount of

fraud incurred on each card, and lost revenue necessarily requires an inquiry into the

circumstances of each card reissuance and reimbursement. And Plaintiff will have

to prove that the amount of damages each issuing bank incurred came from the

Fred’s breach, not some other event. This is especially true for actual fraud losses.

While Ian Ratner’s CAMS alert-based model provides a rough estimate of damages,




       13
           Defendant adds that its liability defenses of assumption of risk and waiver require
individualized assessment. It does not elaborate beyond saying that those defenses are “based on
issuing banks’ voluntary decisions to enter the payment card network, and to continue issuing
payment cards despite the known risk of fraud.” (Doc. # 45, at 64.) With little explanation of the
elements of those defenses or what individualized proof will be necessary to decide them, the court
will not consider these defenses as a serious barrier to certification.
       14
          Tony Emrick’s testimony speaks to Defendant’s failure to mitigate defense. The court,
of course, has not assessed the merits of this defense; it has only considered Emrick’s testimony
to the extent that it raises individualized damages issues Plaintiff must overcome at trial.

                                                48
that estimate will quickly become swamped by individualized questions as

Defendant presents evidence, as it already has,15 to support alternate theories of

fraud.

         A simple illustration makes the point.    Most people who regularly use

payment cards have, at some point, had a fraudulent transaction show up on their

account statement. And just about everyone who has experienced fraud has asked

himself where his payment information might have gotten pilfered. One might

retrace his steps for the past week and check his account history to jog his memory

about where his used his card. Several possibilities might occur to him. He might

consider the gas station where he filled up and where cards are known to be

skimmed. He might consider the restaurants he visited where the server took his

card at the table. He might consider the purchases he made online. The point is this:

When credit-card fraud occurs, it is rarely clear, in the immediate aftermath, how the

card was compromised. More investigation is almost always needed. Thus, whether

the full amount of the issuing banks’ purported damages was caused by the Fred’s

breach is a question requiring individual resolution.

         As discussed in the Daubert analysis, the temporal proximity between a

CAMS alert and a fraudulent transaction makes it more likely the payment data was

compromised by the event causing the CAMS alert (i.e., the Fred’s breach). But the


         15
              More on this below.
                                         49
CAMS alert system has its limits. CAMS alerts merely identify the card numbers

that were processed during the time frame of the breach; they do not indicate whether

they were actually captured by the malware, which only scanned for cards every

twenty seconds and thus did not capture all cards used at Fred’s at the time.

Moreover, of the 720,299 Visa-affiliated accounts the CAMS system alerted in the

wake of the Fred’s breach, 74,386 were alerted for other known data breaches in the

period before and after the Fred’s breach. (See Doc. # 45-14, at 5.)

      It is no surprise, then, that even at this early stage, there is evidence that some

fraud incurred on cards identified by the CAMS alert system was caused by

something other than the Fred’s breach. Indeed, Defendant has presented evidence

that fraudulent charges made on the internet could not have been caused by the

Fred’s breach because the malware did not acquire the printed security code on the

back of each card — information typically required to make web purchases. (See

Doc. # 41-11, at 8, 18.) There is more. One individual who submitted a charge

dispute to Plaintiff said she thought her card was skimmed at a gas station. (Doc. #

45-4 at 20–21.) Another disputed a charge that occurred months after she asked

Plaintiff to cancel her card because it had been stolen. (Doc. # 45-3 at 68.) And

these are the stories of customers of just one independent bank in south Alabama. A

nationwide class of issuing banks would make things that much more complicated.

      This is therefore not one of those cases “where damages can be computed


                                          50
according to some formula, statistical analysis, or other easy or essentially

mechanical methods.” Klay, 382 F.3d at 1259–60 (footnotes omitted). The CAMS

alert-based model will not suffice to prove the full extent of damages for every class

member, and so individualized damages questions persist. And Plaintiff does not

question that fact. Plaintiff simply points out that the court could certify the class

anyway, and, if need be, deal with damages later. That is what the court did in the

financial institution track of the multidistrict litigation over Target’s data breach in

certifying a class of issuing banks. See In re Target Corp. Consumer Data Sec.

Breach Litig. (“Target II”), 309 F.R.D. 482, 489–90 (D. Minn. 2015). This court

made a similar move in Smith v. Triad of Alabama, LLC, another data-breach class

action, allowing the class to be certified despite individualized damages issues. See

2017 WL 1044692, at *14.

      This case is different for two reasons. First, the damages questions are much

more complex than those in Smith, which consisted of a class of (potentially) several

hundred individuals. Smith, 2017 WL 1044692, at *7. Determining the financial

losses of each individual and the causal link between those losses and the alleged

identity theft pales in comparison with doing a similar analysis for (potentially)

2,500 financial institutions and, by necessity, their affected customers, numbering

in the thousands.

      Second, in addition to individualized damages questions, the key legal issue


                                          51
remains whether Defendant owed Plaintiff a duty to avoid the negligent infliction of

economic loss in every applicable jurisdiction. This requires state-by-state analysis.

Not so in Target II or Smith, where only one state’s law applied. In Smith, the court

found that the case revolved around two discrete questions: (1) whether, under

Alabama law, the defendant owed a duty to the plaintiffs; and (2) whether it breached

that duty. Smith, 2017 WL 1044692, at *13, 15. Because those key questions could

be decided on a classwide basis, individualized damages questions did not defeat

predominance. Id. In this case, the jury’s answer as to breach will suffice for the

whole class. But before reaching a jury, the court must answer the antecedent

question of whether Defendant even owed a duty to Plaintiff, and it must answer that

question fifty-one times — once for each jurisdiction. And Plaintiff’s cursory

analysis does little to help the court do that. Because individualized questions of law

persist with respect to the key issue of duty, this is one of those cases where

individualized damages questions work against predominance.

                    iii. Common Questions of Law and Fact Do Not Predominate.

      Weighing the common and individualized questions together, the scale tips

against certification. Persisting individualized questions involving duty, coupled

with the individualized damages questions, outweigh the common questions

presented by this action. Common questions of law or fact therefore do not

predominate, and class certification would thus be improper under Rule 23(b)(3).


                                          52
             b. Superiority

      Since common questions do not predominate, it follows a fortiori that a class

action is not “superior to other available methods for the fair and efficient

adjudication of the controversy.” Fed. R. Civ. P. 23(b)(3); see Powers, 192 F.R.D.

at 319 (“The various state laws that are implicated by certification of a class

comprised of insureds from fifteen states militate against a finding that a class action

is the superior method for adjudication of this controversy.”). Plaintiff’s negligence

claim is not appropriate for class-action treatment.

      Because Plaintiff has not carried its burden to prove that Rule 23(b)(3)’s

requirements have been met, the court may not certify this action for class

adjudication.

                                IV. CONCLUSION

      Although Rule 23 is not a numbers game, it is nonetheless appropriate for the

court to quantify exactly what treating this case as a class action would involve:

2,500 banks, 1 million cards, and 51 different sets of laws. The difficulties in

managing such a class would be highly impractical, if not impossible. What is

missing is a “sound normative justification” for adjudicating this claim on a

classwide basis. Sharkey, supra, at 344. The case will proceed as an individual

action.

                                          ***


                                          53
      It is ORDERED as follows:

      (1) Plaintiff’s motion for class certification (Doc. # 41) is DENIED.

      (2) Defendant’s motion to exclude Plaintiff’s expert Ian Ratner’s testimony

(Doc. # 44) is DENIED.

      (3)    Plaintiff’s motion to exclude Defendant’s expert Tony Emrick’s

testimony (Doc. # 46) is DENIED.

      (4) Defendant’s motion for leave to file instanter sur-reply brief (Doc. # 50)

is GRANTED.

      (5) A telephonic status conference will be held on April 4, 2019, at 10:00

a.m. CDT, at which time the parties should be prepared to discuss the next steps in

the litigation, including scheduling, possibility of settlement, and unsealing the class

action filings. Defendant is DIRECTED to set up the call. An amended scheduling

order will be entered following this status conference.

      DONE this 13th day of March, 2019.

                                              /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE




                                          54
